Citation Nr: 0408402	
Decision Date: 04/01/04    Archive Date: 04/16/04

DOCKET NO.  02-11 565	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of service connection for post-traumatic 
stress disorder (PTSD). 
 
2.  Entitlement to service connection for a skin disorder, to 
include as the result of Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The veteran served on active duty from October 1965 until 
October 1969, and had service in Vietnam.

The record reflects that by rating action dated in September 
1983, the Department of Veterans Affairs (VA) Regional Office 
(RO) in Portland, Oregon denied entitlement to service 
connection for PTSD.  The veteran was notified of this 
decision by letter dated in October 1983, but did not file a 
timely appeal.  That determination is final.  See 38 C.F.R. 
§ 20.1103 (2003).  

The veteran attempted to reopen the claim of service 
connection for PTSD in correspondence received in December 
1990, which the RO denied by letter dated in March 1991.  The 
appellant most recently requested to reopen his claim for 
service connection for PTSD in May 1999.

This appeal comes before the Board from an RO rating action 
dated in July 2000 which denied service connection for PTSD 
and skin rashes as a result of exposure to Agent Orange.  It 
is observed that the RO appears to have treated issue of 
entitlement to service connection for PTSD as a reopened or 
original claim.  The Board points out, however, that whether 
a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed by the Board 
before the underlying claim may be considered.  See Barnett 
v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  Therefore, 
regardless of the RO's action, the Board must initially 
address the question of whether "new and material" evidence 
has been presented sufficient to reopen the claim for PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  
In accordance with the prevailing law, the issue of service 
connection for PTSD has been recharacterized on the title 
page.

On June 12, 2003, the veteran appeared and offered testimony 
at a hearing before the undersigned Member of the Board 
sitting at Portland, Oregon.  A transcript of that hearing is 
of record.  

Additionally, the Board notes that in a claim received in 
January 1992, the veteran claimed service connection for a 
general mental condition and a left knee disability.  These 
issues have not been addressed by the RO and are referred 
back for appropriate consideration. 


REMAND

The veteran asserts that he now has PTSD as the result of 
traumatic emotional stressors he was exposed to while serving 
in the Navy in Vietnam.  He also contends that he has 
recurring generalized skin rashes which are the result of 
exposure to Agent Orange in Vietnam.  It is maintained that 
service connection is warranted for these disabilities. 

After a review of the record, the Board finds that further 
development is warranted in this instance.  Specifically, the 
record reflects that in his original claim received in June 
1983, the veteran indicated that he was treated for a 
psychiatric disorder between March and April 1983 at the 
Portland, Oregon VA Hospital.  The Board notes that while 
some records from Portland VA dated between March and April 
1983 are in the claims folder, there are no clinical data 
relating to mental health treatment.  The veteran may also 
have received prior medical attention at that facility and 
others he has noted, including the Roseburg and Salem VA 
facilities.  Therefore, the RO should specifically request 
any and all records from the Portland, Salem and Roseburg VA 
centers dated between 1969 to 1992.  The Board also notes 
that of record are extensive VA clinical notes dating through 
December 2001.  The RO should thus retrieve any subsequent 
records dating from January 2002 to the present.  

The Board observes that in a statement dated in June 1983, 
the veteran indicated that he had received treatment for 
various complaints at the Pacific Community Hospital and Good 
Samaritan Hospital dating back to 1970.  Such records may 
contain pertinent information relating to the claims on 
appeal and should be requested.

Review of the record shows that the veteran receives Social 
Security benefits.  The United States Court of Appeals for 
Veterans Claims has held that Social Security records are 
relevant to claims for disability compensation, to include 
the documents considered in arriving at the decision, and 
should be retrieved.  See Masors v. Derwinski, 2 Vet. App. 
181 (1992).  Therefore, the medical documentation upon which 
this award was based should be requested and associated with 
the claims folder.

The record contains extensive VA mental health treatment 
records dating from 1992 showing that the veteran has been 
rendered a number of psychiatric diagnoses including PTSD.  
The appellant has provided a number of statements in the 
record and testimony attesting to traumatic events he 
experienced while working in a Navy construction unit.  The 
Board observes, however, that the stressors upon which his 
claim for PTSD is based, have not verified to any significant 
extent.  In view of the assessment of PTSD, an attempt should 
be made to verify the stressors.  It is noted that while a 
deployment completion report from the Department of the Navy 
has been made available, it is not demonstrated that such 
information has been sent to the Armed Services Center for 
Research of Unit Records (CRUR) for further confirmation of 
stressors, as recommended in correspondence from the Naval 
Historical Center dated in May 2000.  The RO should thus 
compile a comprehensive list of the veteran's reported 
stressors and send them to the CRUR, along with the 
deployment completion report for verification.  If any 
stressor(s) is verified to a reasonable extent, the veteran 
should be scheduled for a VA psychiatric examination for 
correlation of the evidence and a medical opinion.

Finally, the record reflects that the veteran has never had a 
special VA skin examination to ascertain the etiology of any 
skin condition now claimed.  The veteran should therefore be 
scheduled for a comprehensive dermatology evaluation.

Accordingly, in view of the above, this case is REMANDED to 
the RO for the following actions:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by Veterans 
Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West  
2002) (VCAA), are fully complied with and 
satisfied.  See also 38 C.F.R. § 3.159, 
Quartuccio v. Principi, 16 Vet. App. 183 
(2002), Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, and any 
other applicable legal precedent.

2.  The RO should obtain all treatment 
records from the Portland, Salem, and 
Roseburg, Oregon VA facilities dating 
from 1969 to 1992, and from January 
2002 to the present, and associate them 
with the claims folder.

3.  The veteran should be asked to 
provide the names, addresses, and 
approximate dates of treatment of any 
other health care providers, VA and 
private, to include Pacific Community 
Hospital and Good Samaritan Hospital, 
who treated him for the claimed PTSD, 
and skin rashes in the years after 
discharge from active duty.  After 
securing any necessary authorizations, 
the RO should request copies of all 
indicated clinical data, if not already 
of record.  

4.  The RO should compile a coherent 
list of the veteran's claimed traumatic 
events he experienced in Vietnam from 
his PTSD questionnaires, statements and 
testimony in the record, and send them 
to the U.S. Armed Services Center for 
Research of Unit Records (CRUR) to 
assist in verifying the stressors 
reported.  A search of any deck logs 
should be conducted as deemed 
appropriate. 

5.  The RO should contact the Social 
Security Administration and request 
copies of the veteran's disability 
determination, and the medical records 
reviewed in connection with the claim.

6.  After the above-requested evidence 
has been received and associated with 
the claims folder and if a valid 
stressor is identified, the veteran 
should be scheduled for a VA 
psychiatric examination, to ascertain 
whether or not he now has PTSD related 
to service.  The claims file and a copy 
of this remand must be made available 
to the physician designated to examine 
the veteran, and the examination report 
should include discussion of the 
veteran's documented medical history 
and assertions.  All indicated tests 
and studies, including psychological 
testing, should be accomplished, and 
all clinical findings should be 
reported in detail and correlated to a 
specific diagnosis(es).  

The examiner should be informed that 
only stressors that have been verified 
by the RO may be used as a basis for a 
diagnosis of PTSD.  If the diagnosis of 
PTSD is deemed appropriate, the 
psychiatrist should specify whether the 
stressor(s) found to be established by 
the record was sufficient to produce 
PTSD, and whether there is a link 
between the current symptomatology and 
the in-service stressors found to be 
established by the record.  A complete 
rationale for the opinion expressed 
must be provided.  

7.  The veteran should be scheduled for 
a special VA dermatology examination to 
determine the onset and etiology of any 
skin disorder now shown.  The claims 
file must be made available to the 
examiner for review prior to the 
examination.  All appropriate tests and 
studies should be accomplished.  
Following the examination it is 
requested that the examiner render an 
opinion as whether it is at least as 
likely as not (probability of 50 
percent or better) that the veteran has 
a current skin disorder which is 
related to the in-service exposure to 
Agent Orange.   A complete rationale 
for any opinion expressed should be 
included in the report.

8.  Thereafter, the RO should 
readjudicate the veteran's claims of 
whether new and material evidence has 
been received to reopen the claim for 
service connection for PTSD, and 
service connection for a skin disorder, 
to include as the result of Agent 
Orange exposure, based on all the 
evidence of record and all governing 
legal authority, including the VCAA.  
The veteran should be provided with the 
regulations pertaining to finality of 
the prior RO decision relating to 
service connection for PTSD.  If the 
benefits sought on appeal remain 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
be given the opportunity to respond.  
The case should then be returned to the 
Board for further appellate 
consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




